Case 1:21-cr-00336-JGK Document 27 Filed 06/17/21 Page 1 of 1

JAMES E. NEUMAN, P.C.

Attomey at Law
100 Lafayette Street — Suite 501
New York, New York 10013

TEL 212-966-5612
FAX 646-651-4559
www jamesneuman.com

June 17, 2021

aie 1ON GHANTED

 

BY ECE DOR
Hon. John G. Koeltl 2 AUERE
United States District Judge Say ae
Southern District of New York a Se?
500 Pearl Street £ John G. Koelil, U.S.D.
New York, NY 10007 {? of
Re: United States v Dramion Coombs, 21 Cr. 336 (JIGK)
Your Honor:

I represent Dramion Coombs in the referenced matter, and am writing to request that
he be given permission to travel on June 19, 2021. Mr. Coombs is currently residing in Pennslyania
and the bond specifies that he is permitted to travel to New York only for court appearances and
meetings with counsel. But Mr. Coombs would like to travel to Brooklyn on Jume 19" so he can
assist his fiancé with the grand opening of their beauty parlor (where he hopes he may later work at
regularly). Specifically, he asks to leave his residence in Pennsylvania at 11 a.m., travel to 725

Dumont Avenue in Brooklyn, New York, and return to his residence by 9 p.m.
Both the government and pretrial services consent to this application.
Respectfully submitted,

/s/
James E. Neuman

 
